287 S.W.3d 600 (2008)
Jerry COX, Individually, and on Behalf of Family Council Action Committee, Petitioner,
v.
Charlie DANIELS, Secretary of State, Respondent,
John Bailey, Bill Halter, and Charles Hathaway, Intervenors.
No. 08-1092.
Supreme Court of Arkansas.
September 25, 2008.
Martha M. Adcock, for petitioner.
Dustin McDaniel, Att'y Gen., by Matthew B. McCoy, Ass't Att'y Gen., for respondent.
Williams & Anderson PLC, by W. Jackson Williams, Jess Askew III, Michele Simmons Allgood, and Shelli H. Jordan, Little Rock, AR, for intervenors.
PER CURIAM.
Pursuant to Amendment 7 of the Constitution of the State of Arkansas, Petitioner Jerry Cox, individually and on behalf of the Family Council Action Committee, by and through his attorney, has filed an Original Action Petition with this Court for an order enjoining Respondent from placing on the November 4, 2008 general election ballot the proposed initiated constitutional amendment entitled "A Constitutional Amendment Authorizing the General Assembly to Establish, Operate, and Regulate State Lotteries to Fund Scholarships *601 and Grants for Arkansas Citizens Enrolled in Certified Two-Year and Four-Year Colleges and Universities in Arkansas." The Original Action Petition challenges the adequacy of the popular name and ballot title of the proposed amendment. Petitioner has also filed a Motion for Expedited Scheduling Order.
We hold that pursuant to Amendment 7 of the Constitution of the State of Arkansas, this Original Action Petition should be given preference and the Motion for Expedited Scheduling Order is granted.
The parties shall file simultaneous briefs by October 6, 2008, and Reply Briefs shall be filed by October 10, 2008. The request for oral argument will be granted and oral argument will be set for October 13, 2008.
GLAZE, J., not participating.